Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Matthew T. Macari on 09/02/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended) A method for a User Equipment (UE), comprising:
receiving configuration of a first serving cell and configuration of a second serving cell from a network, wherein the first serving cell is in licensed spectrum and the second serving cell is in unlicensed spectrum;
receiving configuration indicating the UE to monitor and/or receive a Downlink Control Information (DCI) periodically in the first serving cell, wherein the DCI indicates a first Slot Format Indication (SFI) for the first serving cell and a second SFI for the second serving cell; and
ignoring performing configured physical channel and/or Reference Signal (RS) reception on at least one symbol, indicated by the second SFI as flexible, on the second serving cell if the DCI is received outside a channel occupancy time for the second serving cell.

2.	(Original) The method of claim 1, further including discarding the second SFI indicated in the DCI if the DCI is received outside the channel occupancy time for the second serving cell.

3.	(Canceled)

4.	(Original) The method of claim 1, wherein the UE ignoring the second SFI indicated in the DCI comprises that the UE does not apply the second SFI for the second serving cell.

5.	(Original) The method of claim 1, wherein the UE detects or is indicated that the network starts the channel occupancy time by receiving a channel indicator.

6.	(Original) The method of claim 5, wherein the channel indicator is Demodulation Reference Signal (DMRS) of a Control Resource Set (CORESET).

7.	(Original) The method of claim 5, wherein the channel indicator is a common signal or a group common signal.

8.	(Original) The method of claim 5, wherein the channel indicator is transmitted by the network after or in response to the network occupying an unlicensed channel.

9.      	(Original) The method of claim 5, wherein the channel indicator is transmitted by the network after or in response to the network performing a channel access procedure successfully.

10.	(Currently Amended) A User Equipment (UE), comprising:
	a memory; and
	a processor operatively coupled to the memory, wherein the processor is configured to execute program code to:
receive configuration of a first serving cell and configuration of a second serving cell from a network, wherein the first serving cell is in licensed spectrum and the second serving cell is in unlicensed spectrum;
receive configuration indicating the UE to monitor and/or receive a Downlink Control Information (DCI) periodically in the first serving cell, wherein the DCI indicates a first Slot Format Indication (SFI) for the first serving cell and a second SFI for the second serving cell; and
ignore performing configured physical channel and/or Reference Signal (RS) reception on at least one symbol, indicated by the second SFI as flexible, on the second serving cell if the DCI is received outside a channel occupancy time for the second serving cell.

11.	(Original) The UE of claim 10, wherein the processor is further configured to execute program code to discard the second SFI indicated in the DCI if the DCI is received outside the channel occupancy time for the second serving cell.

12.	(Canceled)

13.	(Original) The UE of claim 10, wherein the UE ignoring the second SFI indicated in the DCI comprises that the UE does not apply the second SFI for the second serving cell.

14.	(Original) The UE of claim 10, wherein the UE detects or is indicated that the network starts the channel occupancy time by receiving a channel indicator.

15.	(Original) The UE of claim 14, wherein the channel indicator is Demodulation Reference Signal (DMRS) of a Control Resource Set (CORESET).

16.	 (Original) The UE of claim 14, wherein the channel indicator is a common signal or a group common signal.

17.	(Original) The UE of claim 14, wherein the channel indicator is transmitted by the network after or in response to the network occupying an unlicensed channel.

18.	(Original) The UE of claim 14, wherein the channel indicator is transmitted by the network after or in response to the network performing a channel access procedure successfully.


Claim 1-2, 4-11, 13-18 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415